Citation Nr: 0931675	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
costochondritis, left shoulder, evaluated as 10 percent 
disabling from November 30, 2001 to March 19, 2008; and 20 
percent disabling since March 20, 2008.

2.  Entitlement to service connection for a cardiovascular 
condition.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2001 to 
November 2001, and reported service from March to July 1982.  
He also served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Houston, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
costochondritis and assigned an initial disability evaluation 
of 10 percent.

In addition, the Veteran appeals from an October 2005 
Decision Review Officer (DRO) decision which denied service 
connection for a left shoulder condition and for a 
cardiovascular condition.  This DRO decision also denied 
entitlement to a total rating based upon individual 
unemployability (TDIU).

The Veteran's December 2005 notice of disagreement indicated 
that he disagreed with the determinations regarding his 
claims for service connection for left shoulder and 
cardiovascular disabilities.

In May 2006, the Veteran testified before the undersigned at 
the San Antonio satellite office of the RO (Travel Board) 
hearing.  A transcript of the hearing has been associated 
with the claims file.

The Veteran's appeal was remanded by the Board in September 
2007 and August 2008.

The issues of entitlement to higher initial ratings for 
chronic costochondritis, left shoulder and service connection 
for a cardiac condition are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

A March 2009 rating decision granted service connection for a 
left shoulder disability.



CONCLUSION OF LAW

There being no allegation of error in the decision granting 
service connection for a left shoulder disability, the appeal 
as to that issue is dismissed.  38 U.S.C.A. § 7105 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder Service Connection Claim

The Veteran has filed a service connection claim for a left 
shoulder disability and this claim was certified for the 
Board's review in February 2009.  However, a March 2009 
rating decision effectively granted service connection for 
the left shoulder disability when it listed "chronic 
costochondritis, left shoulder" as a service connected 
disability and proceeded to rate his condition on the basis 
of his left shoulder range of motion.  38 U.S.C.A. § 7105; 
see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) 
(listing a condition on a rating decision as part of a 
service connected disability has the effect of granting 
service connection). 

The grant of service connection was a full grant of the 
benefit sought on appeal and there is no allegation of error 
in the decision to grant service connection.



ORDER

The appeal for entitlement to service connection for a left 
shoulder condition is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran claims to suffer from various cardiac conditions 
as a result of being prescribed Vioxx during active service.  
Service treatment records confirm that he was prescribed 
Vioxx in November 2001 to treat his chronic costochondritis.  
Post-service treatment records suggest that the Veteran has 
been treated for a variety of cardiac conditions, including 
hypertension and hypercholesterolemia.  The Veteran has 
submitted an article suggesting that there is an increased 
risk of cardiac complications in some individuals who used 
Vioxx.  The August 2005 VA examination offered a negative 
nexus opinion as to the Veteran's hypertension only, and did 
not address the other cardiac manifestations of his claim.  A 
new examination is necessary to determine whether there is a 
nexus between any current cardiac condition and the Veteran's 
service, including his use of Vioxx in service.

A January 2009 VA orthopedic examination was conducted to 
evaluate the manifestations of the service connected left 
shoulder disability.  Unfortunately, this January 2009 
examiner noted the condition for the Veteran's right 
shoulder.  It is not clear if the wrong shoulder was actually 
examined or whether the reference to the right shoulder was 
made in error.  VA regulations provide that where "diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2008); 
see 38 C.F.R. § 19.9 (2008).  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993).

The service connected costochondritis and left shoulder 
disability have been evaluated together as a single entity.  
Except as otherwise provided in the rating schedule, 
disabilities arising from a single disease entity are to 
rated separately.  38 C.F.R. § 4.25(b) (2008).  There is no 
provision of the rating schedule providing that 
costochondritis and a left shoulder disability should be 
rated other than separately.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA cardiac examination to 
determine whether he suffers from any 
current cardiac disease or disability and 
the etiology of any such condition.  The 
examiner should review the claims folder 
and acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.

The examiner should report whether the 
Veteran currently has a current cardiac 
condition (that is whether such a 
condition has been present at any time 
since his claim for service connection, 
received on October 4, 2004.  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that any such cardiac condition is the 
result of a disease or injury in military 
service, including his use of Vioxx in 
November 2001.  

The examiner should discuss the rationale 
for all opinions expressed.  The examiner 
is advised that the Veteran is competent 
to report symptoms, injuries and 
contemporaneous diagnoses and that these 
reports should be considered in 
formulating the requested opinions.

2.  The RO/AMC should contact the 
examiner who conducted the January 2009 
orthopedic examination for clarification 
regarding which of the Veteran's 
shoulders was examined.  The examiner's 
response should be noted in an addendum 
to the January 2009 examination.  If this 
examiner is not available, or if the 
examiner is unable to determine which 
shoulder was examined, a new examination 
should be undertaken to evaluate the 
severity of the left shoulder disability.

The examiner should review the claims 
folder and acknowledge such a review in 
the examination report or in an addendum 
to the report.  All indicated testing and 
diagnostic studies should be undertaken.  
The examiner should report whether the 
Veteran's disability causes any 
limitation of motion, particularly to his 
left shoulder.  If so, the examiner 
should note the joints affected, the 
range of motion of the joint and whether 
(to what degree) the range of motion is 
further limited due to pain, weakness, 
fatigability, incoordination or flare-
ups.  The examiner should also indicate 
what impact, if any, the Veteran's 
costochondritis has on his employability.

The examiner should discuss the rationale 
for all opinions expressed.

3.  The RO/AMC should provide separate 
evaluations for the left shoulder 
disability and costochondritis.

4.  Following the completion of the 
above, a supplemental statement of the 
case should be issued for all claims 
remaining on appeal, prior to returning 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


